Opinion issued January 8, 2004












In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-03-01083-CR
          01-03-01200-CR
          01-03-01201-CR
          01-03-01202-CR
____________

JASON TRUMAN HURT, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause No. 38,902 (Counts 1, 2, 3, and 4)



 
MEMORANDUM  OPINION
               We are without jurisdiction to entertain these appeals.  Appellant was
sentenced in these cases on June 19, 2003.  A motion for new trial was timely filed
on July 18, 2003.  The deadline for filing notice of appeal was therefore September
17, 2003, 90 days after sentencing.  See Tex. R. App. P. 26.2(a)(2).
               On September 30, 2003, 13 days after the deadline, appellant filed his notice
of appeal and a motion for extension of time to file notice of appeal in the trial court. 
The rule is clear, however, that the motion for extension of time must be filed in the
court of appeals and granted by that court.
  The trial court was without jurisdiction
to rule on the motion for extension of time.  Moreno v. State, 954 S.W.2d 97, 98 (Tex.
App.—San Antonio 1997, no pet.); Jones v. State, 900 S.W.2d 421, 422 (Tex.
App.—Texarkana  1995, no pet.).  There is no indication in this record that he did so.
               When the notice of appeal is filed in the trial court within 15 days after the
filing deadline, a motion for extension of time to file the notice of appeal must also
be filed in the court of appeals and granted.  Otherwise, the appellate court lacks
jurisdiction over the appeal. Moreno, 954 S.W.2d at 98; Jones, 900 S.W.2d at 423;

see also Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeals for lack of jurisdiction.
               It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).